DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 Withdrawn
Rejection of claims 2-5 and 13 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite for failing to particularly point out and distinctly claim the subject matter have been withdrawn based on applicant’s amendments of 9/29/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over HenaultMezaize et al.  (US 20090017186A1), hereinafter Henault made in the office action of 4/1/2021 have been withdrawn based on applicant’s response amending claims 1-4 and 13 and cancelling claim 5. Amendment to claim 1 changes the scope of the invention from what was previously claimed.

Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over HenaultMezaize et al.  (US 20090017186A1), hereinafter Henault in view of IDS reference to Bergsma et al (WO 0121011A1) and IDS NPL reference to McPherson et al “Comparison of waxy potato with other root and tuber starches”, hereinafter McPherson

Regarding claims 1-11 and 13, Henault teaches a food composition comprising: a. at least one edible ingredient (abstract);  and b. a texturizing agent, wherein said texturizing agent comprises an inhibited 
Regarding the amended claims, the texturizing agent is present in an amount of 0.5% to about 15.0%, by weight, of the food composition (Para 48 of Henault), where starch addition is taught in amounts of 0.01% to about 15% of the composition by weight, which overlaps the claimed range for claim 3. 
The inhibited starch and the non-granular, enzymatically-debranched waxy potato starch are present in the texturizing agent in a weight ratio of from about 1.0:1.0 to about 19.0:1.0, of inhibited starch to non-granular, enzymatically-debranched waxy potato starch (Para 45 of Henault), where 0.8:1 to 8:1 is taught, which also overlaps the claimed range for claim 4.
Regarding claims 6-8, see Henault para 14 where “the non-granular, enzymatically-debranched waxy potato starch is debranched with an .alpha.-1,6-D-glucanohydrolase”  and “alpha.-1,6-D-glucanohydrolase is an isoamylase EC.3.2.1.68, pullulanase EC.  3.2.1.41, or combination thereof” are taught to provide that the non-granular enzymatically-debranched waxy starch is partially debranched and starch sources include potato (para 12, para 14). 
Regarding sole texturizing agent Henault para teaches blend of texturizer as claimed and see para 45 and 48 where the texturizing mix is taught to be a combination of inhibited and debranched starches, which can be added to myriad of food compositions containing other ingredients but the texturizing blend contains starch combination addressed above, which meets the claim limitation of claim 9.

Regarding claim 10, where the composition is selected from a yogurt composition, cheese composition, cream cheese composition, dairy dessert composition, and oil-in-water emulsion composition, see at least para 46 of Henault where white sauces and dairy-based sauces including cheese sauces, custards; yogurts; sour creams; beverages, including dairy and cream based products as claimed.

In response to the amendment to claims 1, 4, 13 and also in response to applicant’s argument that Henault does not teach DE. Regarding the Dextrose Equivalence of  starch  hydrolysate or de-branched starch of at 10 or less OR DE of 2-9 as recited in amended clarified claims, it is noted that DE is well-known in the art as a measure of degree of debranching as DE value is measured by the amount of reducing sugars present in the starch product, i.e., the higher the DE, the greater the proportion of reducing sugars in the starch hydrolysate product. Henault as cited in the previous office action teaches texturizing agent comprising a combination of an inhibited starch and enzymatically debranched starch, where the starch can be regular or waxy starch that can be sourced from potato or tuber (See at least para 5-6, 8-9, 12-13 of Henault). Henault further teaches the debranching enzyme as instantly claimed (Par 14 of Henault). Henault not only teaches the parameters for enzyme activity will vary depending upon factors including enzyme concentration, substrate concentration, pH, temperature, the presence or absence of inhibitors and other factors (Para 15), but Henault para 20 also teaches that “The enzymatic by reducing group content, iodine reaction or by any other method known in the art for measuring the degree of enzymatic debranching of the starch molecule” (Para 20 and 23). Thus, Henault teaches the starch as claimed treated by enzyme as claimed and also teaches to continue enzyme treatment to achieve a desired starch chain length as addressed above. Further in response to the claim changes and argument that DE values of potato starch taught by Henault do not lie in the claimed range, or in response to limiting the DE values potato starch in particular Bergsma provides evidence that potato starch when debranched has a DE value in the claimed range ,Bergsma (Page 8, lines 5-10 and 25-30) where completely debranched potato starch has a DE value of about 5  (see page 8). Thus, Henault teaches the starch and debranching treatment and modifications in the process parameters (see para 14, 15, 17 and 20, 23) and Henault acknowledges that one of ordinary skill in the art at the time of the effective filing date of the invention a practitioner would have had the knowledge to “be able to select a suitable starch and determine the necessary debranching for any particular end use with a minimum of experimentation”  based at least on the “particular application” which “depends on the type of starch utilized, the presence and nature of any substituent groups and the degree of conversion.”. Therefore, DE values of enzymatically debranched potato starch using the claimed enzyme in the claimed range of 2 to 9 were known in the art at the time of the effective filing date of the invention as taught by Bergsma (Page 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the process parameters of enzymatic reaction and achieve a debranched potato starch product having a desire DE value of between 2 and 9. The ordinary artisan would have been motivated to modify DE value of debranched potato starch at least for the purpose of achieving a suitable debranched starch product “for any particular end use with a minimum of experimentation”  based at least on the “particular application” (see para 23 of Henault).

Limitations of claim 13 “an inhibited starch and a non-granular, enzymatically-debranched waxy potato starch, wherein the weight ratio of inhibited starch to non-granular, enzymatically-debranched waxy potato starch is from about 1.0:1.0 to about 19.0:1.0, and wherein the non-granular, enzymatically-debranched waxy potato starch has a dextrose equivalent of, from 2.0 to about 9.0, (Para 45-46 and 48 and Figures and tables of Henault and rejected limitations of claims 1 and 4).

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/29/2021 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendments to claims 1-4, and 13 necessitated new grounds of rejection. Prior art combination applied above was not relied upon to address any claims for any teaching or matter specifically challenged in the argument.
The newly added amendment limiting the DE value of potato starch has been addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.